135 F.3d 766
Steven Allen Shawleyv.Kenneth Kyler, Superintendent, Arthur Auxer, Former UnitManager, Deputy Warden, Shaw, Sgt., Beaston, Lt., Cooney,Lt., Carrichtner, C.O.I., Wirt, C.O.i., John Doe, C.O.I.,Correctional Officers at SCI-Camp Hill, Joseph Lehman,Former Commissioner Departmetn of Corrections, Horn,Commissioner Department of Corrections, Jeffrey Beard,Former Superintendent, Deputy Commissioner, L. Barrett,Senior Deputy Attorney General, J.
NO. 96-7400
United States Court of Appeals,Third Circuit.
Dec 03, 1997
Appeal From:  M.D.Pa. ,No.95cv00521

1
Affirmed.